

114 HR 5699 IH: Serve More Kids Act
U.S. House of Representatives
2016-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5699IN THE HOUSE OF REPRESENTATIVESJuly 8, 2016Ms. Moore (for herself and Mr. Pocan) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo award grants to school food authorities for the purchase of equipment for school meal programs,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Serve More Kids Act. 2.National School Breakfast and Lunch Program equipment assistance grants (a)In generalFrom the amounts appropriated under subsection (f), the Secretary of Agriculture shall make grants, on a competitive basis, to authorized State agencies to enable such agencies to award subgrants to school food authorities for the purchase of equipment for schools under the jurisdiction of such authorities.
 (b)ApplicationTo receive a grant under subsection (a), an authorized State agency shall submit an application to the Secretary of Agriculture, at such time, in such manner, and containing such information as the Secretary may require.
 (c)PriorityIn awarding grants under subsection (a) to authorized State agencies, the Secretary shall give priority to authorized State agencies that demonstrate the following:
 (1)The potential to reduce hunger and food insecurity among children in the State, especially among those children eligible for free and reduce school meals under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) or the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), including through increasing the number of schools that participate in the school breakfast and lunch programs under such Acts.
 (2)The proposed grant activities will serve underserved populations, including children in rural and tribal communities, and children eligible for such free and reduced school meals.
 (3)Credible and effective efforts in the State to encourage the operation of the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) in all schools in the State, such as a State law to eliminate the reduced price meal category in the school meals programs under such Act and the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and a demonstration that the grant under this section will be targeted to help schools that adopt or will adopt in the upcoming school year the community eligibility provision under section 11(a)(1)(F) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759(a)(1)(F)) or other efforts to eliminate barriers to participation in such school meal programs.
 (d)Administrative costsAn authorized State agency receiving a grant under subsection (a) may not use more than 3 percent of such grant for administrative costs associated with awarding subgrants to school food authorities in accordance with this section.
			(e)Subgrants to school food authorities
 (1)In generalNot later than 180 days after receiving an grant under subsection (a), an authorized State agency shall award subgrants, on a competitive basis, to school food authorities.
 (2)ApplicationTo qualify to receive a subgrant under this subsection, a school food authority shall submit an application to the authorized State agency involved at such time, in such manner, and containing such information as the State agency may require, which shall outline how the subgrant will carry out the uses of funds under paragraph (4).
 (3)PriorityIn awarding subgrants to school food authorities, an authorized State agency shall give priority to school food authorities whose applications demonstrate that, in providing equipment assistance to schools under this section, such authorities will give priority to schools—
 (A)in which not less than 75 percent of the enrolled students are eligible for free or reduced price meals under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) or the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
 (B)that will use the grants funds to implement or expand service methods that increase participation in the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), such as serving breakfast in the classroom or having a school breakfast cart; and
 (C)that participate in both the school lunch and school breakfast programs under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), respectively.
 (4)Uses of fundsUnder terms and conditions established by the Secretary, a school food authority receiving a subgrant under this subsection shall use such funds to purchase new equipment, or renovate or replace existing equipment that assist in—
 (A)improving the nutrition and quality of school meals under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) or the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
 (B)increasing participation in the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773), especially by children eligible for free and reduced priced meals under such section (42 U.S.C. 1773) or the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
 (f)FundingThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2017 through 2021.
 3.Commodity assistance for school breakfast programSection 6 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755) is amended— (1)by striking subsection (b) and inserting the following:
				
 (b)Commodity assistance for school lunch and breakfast programsNot later than September 30 of the following school year, the Secretary shall deliver to each State participating in—
 (1)the school lunch program established under this Act, commodities valued at the total level of assistance authorized under subsection (c) for each school year for the school lunch program in the State; and
 (2)the school breakfast program established under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), commodities valued at the total level of assistance authorized under subsection (d) for each school year for the school breakfast program in the State.; and
 (2)by striking subsection (d) and inserting the following:  (d)Value of donated foods for school breakfast program (1)In generalSubject to paragraph (2), in the case of the school breakfast program established under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), the value of donated foods shall be 10 cents.
						(2)Adjustment
 (A)In generalThe value of donated foods under paragraph (1) shall be adjusted on July 1, 2017, and each July 1 thereafter, to reflect changes in the Price Index for Food Used in Schools and Institutions.
							(B)Food components
 (i)In generalThe Index shall be computed using 5 major food components of the Producer Price Index of the Bureau of Labor Statistics (cereal and bakery products, meats, poultry and fish, dairy products, processed fruits and vegetables, and fats and oils).
 (ii)WeightingEach component shall be weighed using the same relative weight as determined by the Bureau of Labor Statistics.
 (C)Time periodThe value of food assistance for each meal shall be adjusted each July 1 by the annual percentage change in a 3-month average value of the Price Index for Foods Used in Schools and Institutions for March, April, and May each year.
 (D)RoundingThe adjustment shall be computed to the nearest 1/4 cent. (3)Calculation (A)In generalSubject to subparagraph (B), for each school year, the total amount of commodity assistance, or cash in lieu of commodity assistance, available to a State for the school breakfast program shall be the product obtained by multiplying—
 (i)the number of breakfasts served in the preceding school year; by (ii)the rate established under paragraphs (1) and (2).
 (B)ReconciliationAfter the end of each school year, the Secretary shall— (i)reconcile the number of breakfasts served by schools in each State with the number of breakfasts served by schools in each State during the preceding school year; and
 (ii)increase or reduce subsequent commodity assistance, or cash in lieu of commodity assistance, provided to each State based on the reconciliation..
 4.VerificationSection 9(b)(3)(D) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(3)(D)) is amended by adding at the end the following:
			
 (vi)Waiver or modificationThe Secretary may waive or modify, for one-year periods, the sample size numerical requirements in clause (iii) or (iv) for each local educational agency that demonstrates to the Secretary’s satisfaction that such requirement would result in an increase in the number of eligible children losing access to benefits or have a disproportionate and adverse impact on vulnerable populations such as migrants and homeless youth. In issuing such a waiver or modification, the Secretary shall consult with the State agency involved to ensure the integrity of the application process, and shall consult with the applicable local educational agency to devise an alterative method of verifying the eligibility of children for free or reduced price meals for such local educational agency..
		5.Summer meals program
 (a)WaiversSection 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is amended— (1)in subsection (n)—
 (A)by striking and at the end of paragraph (5); and (B)by striking the period at the end of paragraph (6) and inserting the following: ; and (7) the State’s plan to educate each eligible service institution in the State about the waiver authority under subsection (s), to develop and carry out a process for any service institution to inform the State that such institution is seeking such waiver and the process for State approval of such waiver, to provide oversight of each institution granted such waiver, including how the State intends to conduct such oversight (including site visits, documentation, and recordkeeping that will be used to ensure that program requirements are being met by such institution), and how the State will ensure that such institution monitors and ensures food safety and that all meal counting, claiming, and monitoring and oversight requirements of the program continue to be carried out by such institution; and
 (2)by adding at the end the following new subsection:  (s)Waivers (1)In generalNotwithstanding any other provision of this section, the Secretary may grant a request to allow children participating in the program to consume meals off-site, due to—
 (A)the presence of extreme weather conditions (such as excess heat) which makes serving meals at the site impractical or unsafe;
 (B)violence or other public safety concerns at or near such site that raise concerns about the ability of children to safely travel to or congregate at the site;
 (C)efforts to support innovative meal delivery methods to address transportation barriers and low program participation in rural areas; or
 (D)other circumstances that makes access to or service at the site impractical or unsafe, as defined by the Secretary.
								(2)Application to request waiver
 (A)In generalA service institution’s application to request a waiver described in paragraph (1) shall— (i)be reviewed by the appropriate State agency;
 (ii)if upon review under clause (i), such State agency has an objection described in subparagraph (B) to the waiver request, note such objection; and
 (iii)be submitted to the Secretary by the State agency. (B)ObjectionsA State may object to a waiver request under subparagraph (A) of a service institution if the objection is based on health, safety, program integrity concerns related to the provision of meals under the program at a location other than the congregate feeding site operated by such institution, or if the waiver would have an adverse effect on participation at congregate feeding sites nearby.
 (3)Final regulationsNot later than March 1, 2017, the Secretary shall promulgate final regulations, with an opportunity for notice and comment, for approval of the waivers under this subsection. Such regulations shall describe—
 (A)the circumstances in which a waiver may be granted, including standards for how long a waiver should last, and how and when a waiver may be extended;
 (B)the oversight responsibilities of State agencies; (C)the approval process used to accept and review requests for a waiver under this subsection;
 (D)how the Secretary will ensure that the waiver authority protects participation levels at nearby congregate feeding sites not subject to the waiver, program integrity and ensures food safety including any associated recordkeeping requirements for State agencies service institutions;
 (E)guidance to States and service institutions on how to provide oversight of the program once a waiver under this subsection is granted; and
 (F)acceptable data sources for use in helping States and the Secretary determine whether the various criteria exist for approving waiver requests under this subsection.
 (4)LimitationsIn granting a waiver request under paragraph (1), the Secretary shall ensure that— (A)such requests are effective only between the months of May through September;
 (B)consider support of the appropriate State agency for the waiver request, including any objections raised;
 (C)the institution outlines the circumstances under which the institution would resume regular congregate feeding and how the institution would do so;
 (D)there is a process to appeal the denial of waivers; (E)any service institution providing off-site meals delivered directly to a child’s home complies with background check requirements developed by the Secretary in consultation with the Department of Justice and develops a system for families to opt in or out of participation in the program adopted pursuant to a waiver;
 (F)the waiver contributes to overall efforts to increase participation in the summer food service program authorized by this section and reduce childhood hunger over the summer for low-income children eligible for free or reduced price school meals in the State in which the applicant is located, and would not adversely impact participation at nearby congregate feeding sites; and
 (G)any waivers granted for the entire period between May through September shall limit meal service to children who meet the eligibility requirements for free or reduced price meals, as determined under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
								(5)Evaluations
 (A)In generalThe Secretary shall provide for regular evaluations on the impact of waivers granted under this subsection on program participation.
 (B)RequirementsSuch evaluations shall— (i)assess the use of waivers;
 (ii)describe whether the waivers resulted in improved services to children; and (iii)describe the impact of the waivers on improving nutrition and food security among participants.
									(C)Funding
 (i)In generalOn October 1, 2018, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of Agriculture to conduct the evaluations required by this paragraph, $2,000,000, to remain available until expended.
 (ii)Receipt and acceptanceThe Secretary of Agriculture shall be entitled to receive, shall accept, and shall use to carry out this paragraph the funds transferred under clause (i), without further appropriation..
 (b)Pilot program for third meal in summer food service programSection 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is further amended by amending subsection (b)(2)—
 (1)by striking (A) and inserting (i); (2)by striking (B) and inserting (ii);
 (3)by striking (2) Any and inserting the following:  (2)Number of meals served (A)In generalAny; and
 (4)by adding at the end the following:  (B)Pilot project (i)In generalFor a period determined by the Secretary, a service institution that meets the requirements of clause (ii) may serve 3 meals, or 2 meals and 1 supplement, during each day of operation during such period.
 (ii)Eligible service institutionsA service institution is eligible under clause (i), if the service institution meets the requirements of clauses (i) and (ii) of subparagraph (A), but is not a camp.
 (iii)PriorityIn selecting States to participate under this subparagraph, the Secretary shall give priority to— (I)States that have committed additional resources to effectively address childhood food insecurity, especially during the summer months;
 (II)States where a third meal has been previously provided in the summer through collaborations with the private and nonprofit sectors and using non-Federal resources;
 (III)States that have a high rate of participation in the summer food service program for children authorized by this section (compared to participation in the school lunch program) by those students eligible for free and reduce priced lunch as measured by average daily participation rates over the preceding three years; and
 (IV)States that have had an increase in meals served through the summer meals program in the previous three years.
								(iv)Evaluation of pilot project
 (I)In generalNot later than September 30, 2020, the Secretary shall— (aa)conduct an evaluation of the pilot project carried out under this subparagraph, and provide recommendations on whether to provide a third meal nationwide under the program under this section; and
 (bb)submit a report of such evaluation and recommendations to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
 (II)ContentAn evaluation under subclause (I)(aa) shall describe— (aa)the impact in participation by children and service institutions in the program under this section in the State in which the pilot project was carried out;
 (bb)an assessment of the meals and supplements served in the State in which the pilot project is carried out;
 (cc)any effect of an additional meal on food insecurity among the participating children; and (dd)any effect of the pilot project on program integrity..
				6.WIC
 (a)Section 17 of the Childhood Nutrition Act of 1966 (42 U.S.C. 1786) is amended— (1)in the section heading, by inserting Public Health after Special Supplemental;
 (2)by striking supplemental food each place it appears and inserting nutritious supplemental food; (3)by striking nutrition education each place it appears and inserting nutrition counseling education;
 (4)in subsection (a)— (A)by striking up to the authorization levels set forth in subsection (g) of this section; and
 (B)by striking an adjunct and inserting a gateway and adjunct; (5)in subsection (b)—
 (A)in paragraph (1), by striking one year and inserting two years; and (B)in paragraph (10), by striking six months and inserting two years;
 (6)in subsection (d)(3)(A)— (A)by amending clause (ii) to read as follows:
						
 (ii)Breastfeeding womenA State may elect to certify a breastfeeding woman for a period of 2 years postpartum.; and (B)by adding at the end the following:
						
 (iv)InfantsA State may elect to certify infants for a period of 2 years. (v)Postpartum womenA State may elect to certify a postpartum woman for a period of 2 years, beginning on the day after the woman gives birth.;
 (7)in subsection (f)— (A)in paragraph (1)(C)(vii), by inserting , or who are members of the Armed Forces and eligible for the program after rural areas; and
 (B)in paragraph (7)(A), by inserting eligible members of the Armed Forces after Indian tribal organizations,; (8)in subsection (h)—
 (A)in paragraph (4)(C)— (i)in clause (i)—
 (I)by inserting annual before performance bonus payment; (II)by striking 15 and inserting 5; and
 (III)by striking program— and all that follows through the period at the end of subclause (II) and inserting the highest proportion of breast-fed infants participating in the program, compared to all fully breastfed infants in the State.;
 (ii)by striking clause (ii); (iii)by redesignating clause (iii) as clause (ii);
 (iv)in clause (ii)(II), as so redesignated, by striking may and inserting shall; and (v)by inserting after clause (ii), as so redesignated the following:
							
 (iii)Additional annual performance bonus paymentsThe Secretary shall provide annual performance bonus payments to not more than 10 State agencies that demonstrate, as compared to other State agencies participating in the program, the greatest year to year improvement in proportion of breast-fed infants participating in the program.; and
 (B)in paragraph (10)(B), by amending clause (iii) to read as follows:  (iii)$180,000,000 shall be used for special nutrition education such as breastfeeding peer counselors and other related activities.; and
 (9)by adding at the end the following new subsection:  (r)Reports and review (1)SecretaryThe Secretary shall—
 (A)annually report to the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, with respect to the preceding fiscal year—
 (i)the number of WIC clinics that have closed or consolidated; (ii)any reduction in State or local WIC agency staffing;
 (iii)any reduction in service hours for WIC clinics in areas identified in the State’s most recent affirmative action plan submitted under section 246.4 of title 7, Code of Federal Regulations (or successor regulations); and
 (iv)the information reported by each State agency under paragraph (2); (B)not later than July 1, 2021, submit a report to the Committees referred to in subparagraph (A) that assesses the impact of reductions described in clauses (i) through (iii) of subparagraph (A) on access to the program, including any gaps in the collection of information regarding such reductions, and waitlists by State and local agencies, and recommendations to help improve such data collection nationwide; and
 (C)undertake efforts to ensure that services under the program are available to members of the Armed Forces who are eligible for the program, and encourage the Department to provide best practices and technical assistance to States to improve servicemembers’ access to the program, with an emphasis on those States where WIC clinics are located on a military base or within 15 miles of a military base.
 (2)State agenciesEach State agency participating in the program under this section shall, on an annual basis, report to the Secretary on the number of participants who are members of the Armed Forces.
 (3)DefinitionFor purposes of this subsection, the term WIC clinic has the meaning given the term in section 246.2 of title 7, Code of Federal Regulations (or successor regulations)..
 7.Reauthorization of grants for expansion of school breakfast programsSection 23 of the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) is amended— (1)in subsection (e)(2), by striking all that follows after have adopted and inserting the following: or will adopt in the upcoming school year a universal free breakfast program, or that have considered or intend to establish, service methods that make breakfast a part of the school day.; and
 (2)in subsection (j)— (A)by striking such sum as necessary and inserting $25,000,000; and
 (B)by striking 2015 and inserting 2020. 